ORDER

PER CURIAM.
Lonnie Garrison, personal representative of the estate of Laura Garrison, appeals from the trial court’s judgment in favor of Loyd Karr on Mr. Garrison’s two-count petition claiming undue influence and fraudulent misrepresentation. Mr. Garrison sought money damages as a result of certain inter vivos conveyances made by his mother, Ms. Garrison, to her brother, Mr. Karr, which he claimed Mr. Karr procured through undue influence and fraudulent misrepresentation. On appeal, Mr. Garrison contends that the trial court erred in entering judgment in favor of Mr. Karr. He asserts that the evidence created the presumption, which was not rebutted, that the conveyances were procured by Mr. Karr’s undue influence over Ms. Garrison, as well as his fraudulent misrepresentation of certain material facts concerning Ms. Garrison’s relationship with Mr. Garrison. Because there is sufficient evidence to support the trial court’s judgment that Mr. Karr did not exercise undue influence on Ms. Garrison and the court’s judgment that Mr. Karr did not fraudulently misrepresent facts to Ms. Garrison was not against the weight of the evidence, the judgment of the trial court is affirmed. Rule 84.16(b)